Citation Nr: 1032813	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating greater than 20 percent for radiculopathy 
of the L5-S1 nerve distribution for the period beginning May 9, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1996 to August 1999 and in the Army National Guard from August 
2000 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas where the Veteran was initially granted service 
connection for degenerative joint disease (DJD) of the lumbar 
spine.  Since that time, radiculopathy of the L5-S1 has been 
separately evaluated as a manifestation of her service connected 
low back disability and the current appeal is limited only to the 
rating of her radiculopathy from May 9, 2008.  The Veteran had a 
hearing before the Board in April 2007 and the transcript is of 
record.

The case was brought before the Board in August 2007 and again in 
November 2008, at which times the claim was remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of her claim, to include affording her 
a VA examination. The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDING OF FACT

From May 9, 2008, the Veteran's lumbosacral spine radiculopathy 
is manifested by a herniated disk with nerve root impingement of 
the L5-S1 nerve distribution causing a moderate to severe 
impairment, to include pain, numbness and weakness of the left 
lower extremity and left foot.





CONCLUSION OF LAW

From May 9, 2008, the criteria for a 40 percent rating, but no 
more, for moderately severe sciatica affecting the left lower 
extremity due to DJD of lumbosacral spine with disc herniation 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in January 2005 and April 2008.  Those letters 
advised the Veteran of the information necessary to substantiate 
her claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 
2008 letter also informed the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2008 
and 2009.  These examinations are adequate because they are based 
on a thorough examination, a description of the Veteran's 
pertinent medical history, a complete review of the claims folder 
and appropriate diagnostic tests, to include x-ray.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify her in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Increased Rating (Radiculopathy)

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA Schedule 
for Rating Disabilities.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The Court recently held that 
"staged" ratings are appropriate for any increased rating claim, 
whether stemming from an initial grant of service connection or a 
new increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As will 
be explained below, staged ratings are not appropriate from May 
9, 2008 for the Veteran's sciatica because the severity of the 
Veteran's disability is consistent through this time period. 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Again, this claim stems from an initial grant of service 
connection for DJD of the lumbosacral spine.  Thereafter, the 
Veteran was awarded a separate rating for neurological 
manifestations stemming from her service connected low back 
disorder in a May 2008 rating decision, effective May 9, 2008.  
See 38 C.F.R. § 4.71a, DCs 5235-5242, Note (1) (indicating 
neurological abnormalities are to be evaluated separately under 
an appropriate diagnostic code).  This appeal is limited to the 
initial separate rating awarded for radiculopathy of the L5-S1 
nerve distribution of 20 percent, effective May 9, 2008.

Neurological impairments affecting the sciatic nerve are 
evaluated under Diagnostic Code 8520.  For diseases of the 
peripheral nerves, disability ratings are based on whether there 
is complete or incomplete paralysis of the particular nerve. The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration. See 38 
C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Complete 
paralysis of the sciatic nerve is evidenced by the foot dangled 
and dropped, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  For reasons to be explained, the 
medical evidence clearly does not support a finding of complete 
paralysis of the sciatic nerve here.

Disability ratings for diseases of the peripheral nerves under 
Diagnostic Code 8520 causing "incomplete paralysis" are based 
on relative loss of function of the involved extremity with 
attention to the site and character of the injury, the relative 
impairment of motor function, trophic changes, or sensory 
disturbances.  See 38 C.F.R. § 4.120.  Under Diagnostic Code 
8520, for incomplete paralysis, as is the case here, DC 8520 
provides for a 10 percent disability rating if the condition is 
mild regardless.  If the condition is considered "moderate", a 
20 percent disability rating is provided.  If the condition is 
considered "moderately severe", a 40 percent disability rating 
is provided and a 60 percent rating is provided for conditions 
considered "severe, with marked muscular atrophy."  The Board 
observes that the words "mild," "moderate" and "severe" as used 
in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence, 
to the end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  

The Veteran claims her sciatica causes radiating pain down her 
entire left lower extremity, to include her foot, making it 
difficult to walk and causing extreme pain.  

The Veteran was afforded a VA examination in May 2008, where the 
examiner noted the Veteran to be walking with a cane.  At that 
time, the Veteran complained she could not walk more than a 
quarter block at a time, and last worked in 2004.  She quit after 
having to miss an average of three days per week due to back 
pain.  She further indicated she is currently confined to her bed 
6 months out of the year secondary to exacerbations of her low 
back disorder.  Although surgery has been recommended, the 
Veteran has declined surgical treatment.  On examination, the 
examiner noted a moderately severe muscle spasm and significantly 
limited range of motion of the lumbar spine.  With regard to 
neurological findings, straight leg testing was negative on the 
right side, but positive on the left side with findings of slight 
weakness of the left foot.  The examiner diagnosed the Veteran 
with moderately severe lumbar S1 radiculopathy, but noted the MRI 
was not in the file and, therefore, the presence of a herniated 
disc could not be confirmed.

The MRI report, dated February 2006, reveals a central and left 
paracentral protrusion and extrusion of a disc at the L5-S1 
level. 

In light of the missing record, a new VA examination was afforded 
to the Veteran in January 2009.  At that time, the Veteran again 
complained of radiating pain down her left lower extremity, to 
include her foot, and again noted being bedridden 6 months out 
the year.  At that time, however, the examiner did not observe 
muscle spasms and straight leg raises were negative bilaterally.  
The examiner noted the Veteran walked with a cane and her spinal 
range of motion was significantly limited secondary to pain.  
Pinprick testing did reveal a decreased sensation on the lateral 
aspect of the left foot and, overall, the examiner noted the left 
leg to be weaker than the right.  Based on MRI findings, the 
examiner diagnosed the Veteran with herniated nucleus pulpous of 
L5-S1 with nerve root impingement on the left side.  The examiner 
further noted that there has been no material change to the 
Veteran's condition since the February 2006 MRI.  Her overall 
back disease was described as "moderate to severe based mainly 
on symptoms and not objective findings."

In short, the medical evidence indicates the Veteran's back 
disease as a whole, to include musculoskeletal and neurological 
manifestations, causes moderate to severe impairment.  With 
regard to neurological manifestations exclusively, the consistent 
evidence notes the Veteran to have shooting pain and weakness of 
the left lower extremity through the left foot.  The Veteran 
walks with a cane because of this weakness.  At the same time, no 
doctor has observed any muscular atrophy.  The 2009 VA examiner, 
moreover, noted that a finding of "moderate to severe" 
impairment was based mainly on subjective symptoms reported by 
the Veteran rather than actual objective findings.

Nevertheless, the Board finds resolving all reasonable doubt in 
favor of the Veteran that her neurological impairment affecting 
the sciatic nerve causes a "moderately severe" impairment 
warranting a 40 percent rating, but no higher.  

While the medical evidence does note some amount of left lower 
extremity weakness, as indicated above, there have been no 
findings consistent with a severe impairment with "marked 
muscular atrophy."  Therefore, a 60 percent rating is not 
warranted under DC 8520.  The medical evidence also does not 
support "complete" paralysis.  

In sum, the disability criteria for Neurological disorders 
warrant a higher rating of 40 percent for the Veteran's sciatica, 
but no higher.  The Board has considered all potentially 
applicable diagnostic codes, and finds no alternative code that 
would warrant a higher rating.

Extra-Schedular Considerations

In denying an increased rating beyond 40 percent, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
radiculopathy is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's neurological 
disability with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes the 
Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  

The Veteran indicates she has not worked since 2004 due to severe 
back pain, to include sciatica.  She further indicates her 
radiculopathy causes shooting pain and weakness throughout her 
left lower extremity making it difficult to walk.  Indeed, the 
Veteran uses a cane for ambulation.  The award of a higher 40 
percent rating rendered here is mainly due to the subjective 
symptomatology described above notwithstanding the conflicting 
objective findings with regard to the severity of her sciatica.  
The Board further notes this case is complicated by the fact that 
the Veteran's overall impairment is only partially due to 
neurological manifestations and mainly due to musculoskeletal 
spine impairment, compensated by a separate disability rating not 
currently on appeal.  Nevertheless, the Board has awarded the 
Veteran a higher rating considering the medical evidence and her 
testimony in the most favorable light.   Accordingly, the Board 
finds the Veteran's reported symptoms and manifestations of her 
neurological disability is already well contemplated in the 
current rating awarded here as described above. There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds consideration of the medical evidence in the most favorable 
light supports a grant of an increased rating to 40 percent for 
incomplete paralysis of the sciatic nerve, but no higher. 


ORDER

Entitlement to a rating of 40 percent, but no higher, for 
radiculopathy of the L5-S1 nerve distribution for the period 
beginning May 9, 2008 is granted, subject to the laws and 
regulations governing monetary awards.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


